DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
02.	The present Office Action is based upon the original patent application filed on 12/05/2019 as modified by the preliminary amendment filed on 01/27/2020. Claims 2 – 21 are now pending in the present application.

Information Disclosure Statement
03.	The information disclosure statement (IDS) filed on 01/27/2021, 02/04/2020, 05/13/2020, 09/16/2020 has been considered by the examiner and made of record in the application file.

Priority
04.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
05.	The drawings were received on 12/05/2019.  These drawings are accepted.


Double Patenting
06.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

07.	Claims 2 – 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 19 of US Patent 10,534,759.  Although the conflicted claims are not identical, they are not patentably distinct from each other because claims the claimed invention recites nearly the same limitation as the prior patent, just in a broader sense. Please see table below.
Application 16/705,708
Patent 10,534,759
2. A method, comprising:
analyzing a virtual machine container file to determine which portion of the virtual machine container file corresponds to a virtual machine file system metadata of the virtual machine container file, wherein the virtual machine container file includes data associated with a plurality of virtual 


determining one or more differences between a first version of the virtual machine container file and a second version of the virtual machine container file at least in part by determining one or more nodes indicating corresponding locations of data of a snapshot structure associated with the virtual machine container file that are not shared between the first version of the virtual machine container file and the second version of the virtual machine container file;



identifying which of the determined one or more nodes indicating 

utilizing the identified one or more nodes indicating corresponding locations of data that correspond to the virtual machine file system metadata portion of the virtual machine file to identify one or more changes from virtual machine content files included in the first version of the virtual machine container file to virtual machine content files included in the second version of the virtual machine container file; and

scanning the virtual machine content files that are included in the second version of the virtual machine container 

a processor configured to: analyze a virtual machine container file to determine which portion of the virtual machine container file corresponds to a virtual machine file system metadata of the virtual machine container file, wherein the virtual machine container file includes data associated with a 

determine one or more differences between a first version of the virtual 
machine container file and a second version of the virtual machine container file at least in part by;  traversing a snapshot structure associated with the virtual machine container file;  and determining one or more leaf nodes of the snapshot structure associated with the virtual machine container file that are not shared between the first version of the virtual machine container file and the second version of the virtual machine container file;

identify which of the determined one or more leaf nodes correspond to the 


utilize the identified one or more leaf nodes corresponding to the virtual machine file system metadata portion of the virtual machine file to identify one or more changes from virtual machine content files included in the first version of the virtual machine container file to virtual machine content files included in the second version of the virtual machine container file;

create a file system index of the virtual machine content files that are included in the second version of the virtual machine container file based in part 

and a memory coupled to the processor and configured to provide the processor with instructions.


Claim Rejections - 35 USC § 103
08.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

09.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 2 – 9, 11 – 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sudarsanam et al. (US PGPub 2018/0004764), hereinafter “Sudarsanam”, in view of Subhraveti (US PGPub 2018/0088973).
	Consider claim 2, Sudarsanam discloses a method comprising:

	determining one or more differences between a first version of the virtual machine container file and a second version of the virtual machine container file at least in part determining one or more nodes indicating corresponding locations of data of a snapshot structure associated with the virtual machine container file that are not shared between the first version of the virtual machine container file and the second version of the virtual machine container file (paragraphs [0023], [0033], [0042], differences are determined between different versions by utilizing snapshots of the containers, whereby data that has a particular associated location can be present in either one of the versions of the virtual machine container files);
	identifying which of the determined one or more differences corresponds to the virtual machine file system metadata portion of the virtual machine container file based at least in part on the analysis of the virtual machine container file (paragraphs [0034], [0042], [0043], changes are determined between the metadata of the different versions of the container snapshots);
	utilizing the identified one or more differences corresponding to the virtual machine file system metadata portion of the virtual machine file to identify one or more changes from virtual machine content files included in the first version of the virtual machine container file to virtual machine content files included in the second version of the virtual machine container file (paragraphs [0034], [0042], [0043], the changes are 
	scanning the virtual machine content files that are included in the second version of the virtual machine container files based in part on the virtual machine file system metadata (paragraphs [0025], [0038], the file system is utilized to scan the contents of the files that are included in the container for the virtual machine).
	However, Sudarsanam does not specifically disclose that the container file includes a plurality of virtual machine content files and metadata.
	In the same field of endeavor, Subhraveti discloses a system comprising:
	the virtual machine container file includes data associated with a plurality of virtual machine content files and metadata associated with the plurality of virtual machine content files (paragraphs [0004], [0038], a container file for a virtual machine includes a plurality of content files and associated metadata).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the virtual machine container files taught by Subhraveti into the comparing of virtual machine container files taught by Sudarsanam for the purpose of utilizing additional virtual machine files and associated metadata into container files to allow additional processing of the container files.
	Consider claim 3, and as applied to claim 2 above, Sudarsanam discloses a method comprising:
	receive from a primary system a backup snapshot of file system data that includes the second version of the virtual machine container file (paragraphs [0034], 
	Consider claim 4, and as applied to claim 3 above, Sudarsanam discloses a method comprising:
	generate a view of the backup snapshot of the file system data, wherein the view includes a tree data structure associated with the second version of the virtual machine container file (paragraphs [0033], [0048], a tree data structure is realized, which is a representation of the data, including the file system data).
	Consider claim 5, and as applied to claim 4 above, Sudarsanam discloses a method comprising:
	the tree data structure associated with the second version of the virtual machine container file includes a first reference to the snapshot structure associated with the second version of the virtual machine container file and a second reference to the snapshot structure associated with the first version of the virtual machine container file (paragraphs [0033], [0048], the tree structure representation provides a representation of the data and how different data is connected to other data).
	Consider claim 6, and as applied to claim 2 above, Sudarsanam discloses a method comprising:
	analyze the virtual machine container file to determine a file offset range corresponding to the virtual machine file system metadata portion of the virtual machine container file (paragraphs [0033], [0047], offset ranges for the files are determined for the different files in the container).
claim 7, and as applied to claim 6 above, Sudarsanam discloses a method comprising:
	determine which portion of the file offset range corresponding to the virtual machine file system metadata portion corresponds to which virtual machine content file of a plurality of virtual machine content files included in the virtual machine container file (paragraphs [0033], [0047], the offset range is utilized to determine how the files are mapped up to each other).
	Consider claim 8, and as applied to claim 7 above, Sudarsanam discloses a method comprising:
	generate and store a data structure that associates file offset ranges of the virtual machine file system metadata portion with its corresponding virtual machine content file (paragraphs [0033], [0047], a data structures is created that stores the offset ranges for the files).
	Consider claim 9, and as applied to claim 2 above, Sudarsanam discloses a method comprising:
	read the metadata of the identified one or more differences corresponding to the virtual machine file system metadata portion of the virtual machine container file to identify the one or more changes from content files included in the first version of the virtual machine container file to content files included in the second version of the virtual machine container file (paragraphs [0038], [0059], the metadata is utilized to determine the changes made to the different files in the containers for the virtual machines).
	Consider claim 11, and as applied to claim 2 above, Sudarsanam discloses a method comprising:

	Consider claim 12, and as applied to claim 2 above, Sudarsanam discloses a method comprising:
	the analysis of virtual machine container file to determine which portion of the virtual machine container file corresponds to a virtual machine file system metadata of the virtual machine container file is utilized for analysis of a different version of the virtual machine container file (paragraphs [0028], [0029], an analysis is made to determine the different versions of the virtual machine containers).
	Consider claim 13, and as applied to claim 2 above, Sudarsanam discloses a method comprising:
	analyzing a later version of the virtual machine container file to determine which portion of the later version of the virtual machine container file corresponds to a virtual machine file system metadata of the later version of the virtual machine container file, wherein the determined portion for the later version of the virtual machine container file is different than determined portion for a previous version of the virtual machine container file (paragraphs [0028], [0029], the different versions or managed and utilized to determine the containers for the virtual machines and the changes that have been made to them).
claim 14, and as applied to claim 2 above, Sudarsanam discloses a method comprising:
	the one or more nodes indicating corresponding locations of data are leaf nodes (paragraphs [0033], [0034], a tree structure is used for the data structure, whereby leaf nodes can be determined for the tree structure).
	Consider claim 15, Sudarsanam discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
	analyzing a virtual machine container file to determine which portion of the virtual machine container file corresponds to a virtual machine file system metadata of the virtual machine container file (paragraphs [0022], [0023], containers are managed for virtual machines that are analyzed to determine metadata);
	determining one or more differences between a first version of the virtual machine container file and a second version of the virtual machine container file at least in part determining one or more nodes indicating corresponding locations of data of a snapshot structure associated with the virtual machine container file that are not shared between the first version of the virtual machine container file and the second version of the virtual machine container file (paragraphs [0023], [0033], [0042], differences are determined between different versions by utilizing snapshots of the containers, whereby data that has a particular associated location can be present in either one of the versions of the virtual machine container files);
	identifying which of the determined one or more differences corresponds to the virtual machine file system metadata portion of the virtual machine container file based 
	utilizing the identified one or more differences corresponding to the virtual machine file system metadata portion of the virtual machine file to identify one or more changes from virtual machine content files included in the first version of the virtual machine container file to virtual machine content files included in the second version of the virtual machine container file (paragraphs [0034], [0042], [0043], the changes are determined based on the differences between the versions of the container snapshots by utilizing the metadata);
	scanning the virtual machine content files that are included in the second version of the virtual machine container files based in part on the virtual machine file system metadata (paragraphs [0025], [0038], the file system is utilized to scan the contents of the files that are included in the container for the virtual machine).
	However, Sudarsanam does not specifically disclose that the container file includes a plurality of virtual machine content files and metadata.
	In the same field of endeavor, Subhraveti discloses a computer program product comprising:
	the virtual machine container file includes data associated with a plurality of virtual machine content files and metadata associated with the plurality of virtual machine content files (paragraphs [0004], [0038], a container file for a virtual machine includes a plurality of content files and associated metadata).

	Consider claim 16, and as applied to claim 15 above, Sudarsanam discloses a computer program product comprising:
	receive from a primary system a backup snapshot of file system data that includes the second version of the virtual machine container file (paragraphs [0034], [0039], different snapshots are utilized, such that they can manage different versions of data).
	Consider claim 17, and as applied to claim 16 above, Sudarsanam discloses a computer program product comprising:
	generate a view of the backup snapshot of the file system data, wherein the view includes a tree data structure associated with the second version of the virtual machine container file (paragraphs [0033], [0048], a tree data structure is realized, which is a representation of the data, including the file system data).
	Consider claim 18, and as applied to claim 17 above, Sudarsanam discloses a computer program product comprising:
	the tree data structure associated with the second version of the virtual machine container file includes a first reference to the snapshot structure associated with the second version of the virtual machine container file and a second reference to the snapshot structure associated with the first version of the virtual machine container file 
	Consider claim 19, and as applied to claim 15 above, Sudarsanam discloses a computer program product comprising:
	analyze the virtual machine container file to determine a file offset range corresponding to the virtual machine file system metadata portion of the virtual machine container file (paragraphs [0033], [0047], offset ranges for the files are determined for the different files in the container).
	Consider claim 21, Sudarsanam discloses a system comprising:
	a processor configured to:
	analyze a virtual machine container file to determine which portion of the virtual machine container file corresponds to a virtual machine file system metadata of the virtual machine container file (paragraphs [0022], [0023], containers are managed for virtual machines that are analyzed to determine metadata);
	determine one or more differences between a first version of the virtual machine container file and a second version of the virtual machine container file at least in part determining one or more nodes indicating corresponding locations of data of a snapshot structure associated with the virtual machine container file that are not shared between the first version of the virtual machine container file and the second version of the virtual machine container file (paragraphs [0023], [0033], [0042], differences are determined between different versions by utilizing snapshots of the containers, whereby data that has a particular associated location can be present in either one of the versions of the virtual machine container files);

	utilize the identified one or more differences corresponding to the virtual machine file system metadata portion of the virtual machine file to identify one or more changes from virtual machine content files included in the first version of the virtual machine container file to virtual machine content files included in the second version of the virtual machine container file (paragraphs [0034], [0042], [0043], the changes are determined based on the differences between the versions of the container snapshots by utilizing the metadata);
	scan the virtual machine content files that are included in the second version of the virtual machine container files based in part on the virtual machine file system metadata (paragraphs [0025], [0038], the file system is utilized to scan the contents of the files that are included in the container for the virtual machine).
	However, Sudarsanam does not specifically disclose that the container file includes a plurality of virtual machine content files and metadata.
	In the same field of endeavor, Subhraveti discloses a system comprising:
	the virtual machine container file includes data associated with a plurality of virtual machine content files and metadata associated with the plurality of virtual machine content files (paragraphs [0004], [0038], a container file for a virtual machine includes a plurality of content files and associated metadata).
.

11.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sudarsanam et al. (US PGPub 2018/0004764), hereinafter “Sudarsanam”, in view of Subhraveti (US PGPub 2018/0088973), in further view of Chen et al. (US Patent 9,268,689), hereinafter “Chen”.
	Consider claim 10, and as applied to claim 2 above, Sudarsanam and Subhraveti disclose the claimed invention except that a virus scan is performed.
	In the same field of endeavor, Chen discloses a method comprising:
	scanning the virtual machine content files that are included in the second version of the virtual machine container file including performing a virus scan (column 1 lines 30 – 44, column 4 line 38 – column 5 line 5, a virus scan is performed on the files of a virtual machine).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scanning for viruses taught by Chen into the comparing of virtual machine container files taught by Sudarsanam and Subhraveti for the purpose of detecting problems with the container files so that more secure and accurate data can be realized.
claim 20, and as applied to claim 15 above, Sudarsanam and Subhraveti disclose the claimed invention except that a virus scan is performed.
	In the same field of endeavor, Chen discloses a computer program product comprising:
	scanning the virtual machine content files that are included in the second version of the virtual machine container file including performing a virus scan (column 1 lines 30 – 44, column 4 line 38 – column 5 line 5, a virus scan is performed on the files of a virtual machine).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scanning for viruses taught by Chen into the comparing of virtual machine container files taught by Sudarsanam and Subhraveti for the purpose of detecting problems with the container files so that more secure and accurate data can be realized.

Conclusion
12.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 27, 2021